COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 RAYMOND MALOOLY and ALICE                       §
 MALOOLY,                                                        No. 08-08-00315-CV
                                                 §
                   Appellants,                                      Appeal from the
                                                 §
 v.                                                           County Court at Law No. 3
                                                 §
                                                               of El Paso County, Texas
 CHRIS JUHL and MARIA JUHL,                      §
                                                                    (TC# 99-1746)
                   Appellees.                    §


                                 MEMORANDUM OPINION

       Pending before the Court on our own motion is the determination whether this appeal

should be dismissed for want of prosecution pursuant to TEX .R.APP .P. 38.8. Having determined

that Appellants have failed to file a brief, and have not requested an extension of time to do so,

we will dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant fails to file a brief within the time proscribed, and provides no reasonable explanation

for such failure. TEX .R.APP .P. 38.8.(a)(1). By letter dated March 20, 2009, the clerk of this

Court informed Appellants of the Court’s intent to dismiss this appeal for want of prosecution

due to Appellants’ failure to file a brief, or request an extension of time to do so. The Court

advised Appellants that the appeal would be dismissed without further notice unless they

responded within ten days and provided a reason why the appeal should be continued. See

TEX .R.APP .P. 38.8. Appellants have not responded to the clerk’s notice. We see no purpose that

would be served by maintaining this appeal at this stage in the proceedings. Therefore, pursuant
to TEX .R.APP .P. 38.8(a)(1), we dismiss the appeal for want of prosecution.

       Also pending before the Court is Appellees’ motion/objection to the court’s order for

mediation referral and motion to dismiss Appellants appeal. Because, we have determined the

appeal should be dismissed for want of prosecution, Appellees’ motion is denied as moot.




May 13, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                -2-